UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8263


FRED D. COOMBS,

                   Petitioner - Appellant,

             v.

GEORGE SNYDER,

                   Respondent – Appellee,

             and

UNITED STATES PAROLE COMMISSION,

                   Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02197-BO)


Submitted:    July 30, 2009                    Decided:   August 11, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred D. Coombs, Appellant Pro Se.  Steve R. Matheny, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fred D. Coombs, a District of Columbia prisoner, seeks

to appeal the district court’s order denying relief on his 28

U.S.C. § 2241 (2006) petition.                  The order is not appealable

unless    a   circuit    justice     or   judge    issues     a    certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006).              A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the   district    court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Coombs has

not   made     the    requisite     showing.        Accordingly,         we    deny   a

certificate      of    appealability      and     dismiss   the        appeal.        We

dispense      with    oral     argument   because     the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                          2